Mr. Justice Campbell
delivered the opinion of the court.
This is a proceeding in contempt against the defendants, three stockholders of the Fort Lyon Canal Company, for their refusal to obey the provision of a certain decree rendered by the district court of Prowers county, Colorado, requiring them, in nominating and voting for directors, to observe the provisions of that decree, which is contrary to the way which our statute provides.
This is a companion to People, ex rel. v. Burke, No. 10174, an ouster case, decided at this term and reported in 72 Colo. 486, 212 Pac. 837, in which this decree, which it is said the defendants defied, was held void per se. The two cases were argued here as one case. The decision in the ouster case controls the decision here, since a party who ignores or refuses to follow the directions of a void decree, is not guilty of contempt.
*514The judgment of the district court, which reached the same conclusion, is accordingly affirmed.
Mr. Chief Justice Scott, Mr. Justice Allen and Mr. Justice Whitford concur in the opinion. Mr. Justice Teller, Mr. Justice Denison and Mr. Justice Burke concur in the conclusion.